This is a habeas corpus case. The ordinance is not invalid or unreasonable in its terms, for the reasons pointed out by the Chief Justice. The plaintiff in error was therefore properly remanded. But the holding in this case cannot operate to justify unreasonable application of power to restrict property rights which under appropriate allegations and proofs may be protected in equity against any unreasonableness of an ordinance if such ordinance in fact unreasonably or unconstitutionally operates against a particular individual or property, in a particular case. I therefore concur.